Petitioner mother appeals from an order of the Family Court, Orange County, dated April 2, 1973, which, inter alla, suspended all prior support orders and granted custody of three infant children to respondent father. Order reversed with $20 costs and disbursements, and matter remanded for further proceedings consistent with this memorandum. Pending further order of the Family Court custody of the children shall remain with the respondent. During the midst of the support proceeding the court, on its own motion, granted custody of the parties’ three infant children to respondent. The petitioner was not in attendance and was neither notified of the hearing nor advised of her rights to counsel. This was fundamental error and the matter must be remanded for a proper proceeding after due notice. However, it is in the best interests of the children that custody remain with the father until further order of the Family Court. Hopkins, Acting P. J., Martuscello, Shapiro, Christ and Brennan, JJ., concur.